Mr. Justice Green. The first point in appellants’ printed argument is, that the court erred in allowing complainant to file an amended bill at the hearing, after the evidence was introduced and arguments heard, and Mason v. Blair, 33 Ill. 194, and Booth v. Wiley, 102 Ill. 84, are cited under this point. In the first case it appears the trial court allowed the amendment to be made after the issue was, made up and the cause had been submitted on the evidence. This was held to be no error. In the second case a hearing was had, both parties introduced all the evidence they desired to, arguments were heard, the court announced what its decision would be, and directed a decree to be drawn up accordingly. After this, but before the decree was signed or entered, complainant on motion, not supported by affidavit, was granted leave to, and did, file amended bill. Held, clearly no ground of error, and that the court is invested with power by statute to allow amendments to be made to bills, pleas, answers and replications. In these cases and many others decided by our Supreme Court such amendments are favored, and it is held they ought to be allowed in furtherance of justice, and that granting leave to make such amendments is within the discretion of the chancellor trying the cause. That unless it appears such amendment has worked injustice, or great hardship to the defendant, the exercise of such discretion will not be controlled. By the record it appears at the time leave was granted to file the amended bill, leave was also granted to file an amended answer thereto if defendants so desired; that no reason was given in support of the objection made to filing amended bill, nor was it suggested that defendants were thereby surprised, or that injustice, or great hardship to them would result; and as we find nothing in the record inducing the belief that defendants were injured, or their rights prejudiced by such amendment, it follows the court did not err in allowing it. The next and only remaining point necessary to notice is, that “ as no case was proved authorizing the decree, neither the findings nor the order of court were justifiable.” A careful examination of the record satisfies us that the findings of the court were supportéd by the evidence, and the court properly held that complainant had shown he was entitled to the relief prayed for, by the facts proven. The decree entered is just and equitable, securing to complainant the amount due him from Koch, and' depriving the defendants of no right to which they were justly or equitably entitled under the proof. The decree is affirmed. Decree affirmed.